Title: To James Madison from Hugh McMillen, 4 March 1809 (Abstract)
From: McMillen, Hugh
To: Madison, James


4 March 1809, New Boston, New Hampshire. Has invented a system of medicine that will cure soldiers and sailors “of all camp sicknesses” and seeks a government subsidy to manufacture and bottle his medicines. “I hope if I have done no other good by writing this letter it will be pleasing to your phylanthropick mind to be informed of the thriving of us[e]ful arts in our land so as to prevent the necessity of borrowing.”
